Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.

VICTOR ARIZA,

Plaintiff,
VS.
AWSAF, INC, d/b/a SPORTIVE,
a Florida for-profit corporation,

Defendant.

/
COMPLAINT

Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant AWSAF, INC.,
d/b/a SPORTIVE, a Florida for-profit corporation, and alleges as follows:

i, This is an action for declaratory and injunctive relief pursuant to Title II of the
Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.
Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which
includes equal access to an internet website for services, to order merchandise, and to secure
information about Defendant’s stores online.

2. This Court has jurisdiction over this case based on federal question jurisdiction, 28
U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
pursuant to 28 U.S.C, §§2201 and 2202. In addition, this Court has supplementary jurisdiction
over Plaintiff's common law tort claim pursuant to 28 U.S.C, §1367.

3, Venue is proper in this Court as all actions complained of herein and injuries and

damages suffered occurred in the Southern District of Florida.

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 17

4. Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,
and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101
(“ADAAA”).

5. Plaintiff is and at all relevant times has been visually disabled in that he suffers
from optical nerve atrophy, a permanent eye disease and medical condition that substantially and
significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited
in performing one or more major life activities, including, but not limited to, seeing, accurately
visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected
class under the ADA, 42 U.S.C, §12102(1)-(2), the regulations implementing the ADA set forth
at 28 CFR §§36.101, ef seq., and in 42 U.S.C. §3602(h).

6, Because he is visually disabled, Plaintiff cannot use his computer without the
assistance of appropriate and available screen reader software.

7. Defendant is a Florida for-profit corporation authorized to do business and doing
business in the State of Florida, Defendant owns and operates a chain of retail stores selling to the
public sportswear, footwear, and accesories for women, men, and shildren including one of the
stores Plaintiff intended to patronize at 401 Biscayne Boulevard, #1180, Miami, Florida.

8, Plaintiff's visual disability limits him in the performance of major life activities,
including sight, and he requires assistive technologies, auxiliary aids and services for effective
communication, including communication in connection with his use of a computer.

9, Plaintiff frequently accesses the internet. Because he is significantly and
permanently visually disabled, in order to effectively communicate and comprehend information
available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

available screen reader software to interface with the various websites,

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 17

10. At all times material hereto, Defendant was and still is an organization that owns
and operates a chain of retail stores selling sportswear, footwear, and accesories for women, men,
and shildren under the name “Sportive”. Each Sportive store is open to the public. As the owner
and operator of these retail stores, Defendant is defined as a place of “public accommodation"
within meaning of Title III because Defendant is a private entity which owns and/or operates “[A]
bakery, grocery store, clothing store, hardware store, shopping center, or other sales or rental
establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

11. Because Defendant is a store open to the public, each of Defendant’s physical stores
is a place of public accommodation subject to the requirements of Title III of the ADA and its
implementing regulation; 42 U.S.C, §12182, §12181(7)(E), and 28 C.F.R. Part 36.

12, Defendant controls, maintains, and/or operates an adjunct website called
htpts://shopsportive.com (hereinafter the “Website”). One of the functions of the Website is to
provide the public information on the various locations of Defendant’s stores that sell its
merchandise throughout the United States and within the State of Florida. Defendant also sells to
the public its merchandise and goods through the Website.

13, The Website also services Defendant’s physical stores by providing information on
its available products and merchandise, tips and advice, editorials, sales campaigns, events, and
other information that Defendant is interested in communicating to its customers.

14. Because the Website allows the public the ability to locate Defendant’s physical
stores, purchase merchandise from Defendant that is also available for purchase in its physical
stores, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and
discounts for use in the physical stores, the Website is an extension of, and gateway to, Defendant’s

physical stores. By this nexus, the Website is characterized as an intangible service, privilege, and

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 17

advantage provided by a place of public accommodation as defined under the ADA and thus an
extension of the services, privileges, and advantages made available to the general public by
Defendant through its brick and mortar locations and businesses.

15. Because the public can view and purchase Defendant’s merchandise that is also
offered for sale by Defendant in its physical stores, and sign up for an electronic emailer to reccive
offers, benefits, exclusive invitations, and discounts for use in the physical stores, the Website is
an extension of, and gateway to, the physical stores, which are places of public accommodation
pursuant to the ADA, 42 U.S.C. §12181(7)(E). As such, the Website is an intangible service,
privilege, and advantage of Defendant’s brick and mortar store locations that must comply with
all requirements of the ADA, must not discriminate against individuals with visual disabilities, and
must not deny those individuals the same full and equal enjoyment of the services, privileges, and
advantages as ate afforded to the non-disabled general public both online and in the physical
stores,

16. — Atall times material hereto, Defendant was and still is an organization owning and
operating the Website. Since the Website is open to the public through the internet, by this nexus
the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar
stores that must comply with all requirements of the ADA, must not discriminate against
individuals with visual disabilities, and must not deny those individuals the full and equal
enjoyment of the services, privileges, and advantages as are afforded to the non-disabled public
both online and in the physical stores. As such, Defendant has subjected itself and the Website to
the requirements of the ADA,

17, Plaintiffis and has been a customer who is interested in patronizing, and intends to

patronize in the near future once the Website’s access barriers are removed or remedied,

 

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 17

Defendant’s physical stores (including the store located at 401 Biscayne Boulevard, #1180, Miami,
Florida), and to search for the brick and mortar store locations, check store hours and merchandise
pricing, and sign up for an electronic emailer to receive offers, benefits, exchisive invitations, and
discounts for use at the Website or in the physical stores.

18. The opportunity to shop and pre-shop Defendant’s merchandise also available in
the physical stores and sign up for an electronic emailer to receive offers, benefits, exclusive
invitations, and discounts for use in the physical stores from his home are important
accommodations for Plaintiff because traveling outside of his home as a visually disabled
individual is often difficult, hazardous, frightening, frustrating and confusing experience.
Defendant has not provided its business information in any other digital format that is accessible
for use by blind and visually impaired individuals using the screen reader software.

19, Like many consumers, Plaintiff accesses numerous websites at a time to compare
merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites
to compare features, discounts, promotions, and prices.

20. During the month of October 2020, Plaintiff attempted on a number of occasions
to utilize the Website to browse through the merchandise and online offers to educate himself as
to the merchandise, sales, discounts, and promotions being offered, and with the intent of making
a purchase through the Website or at one of the Defendant’s stores.

21, — Plaintiff utilizes screen reader software that allows individuals who are visually
disabled to communicate with websites. However, Defendant’s Website contains access barriers
that prevent free and full use by visually disabled individuals using keyboards and available screen
reader software. These barriers are pervasive and include, but are not limited to:

a. Contact information is inaccessible;

 

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 17

b. Home page button mislabeled;

c, Drop down options are not navigable with keyboard;
d, Exit button for pop up window is inaccessible; and
e. Product with multiple images is not properly labeled.

22, The Website also lacks prompting information and accommodations necessary to
allow visually disabled individuals who use screen reader software to locate and accurately fill out
online forms to purchase Defendant’s merchandise from the Website.

23. Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the
Website that would direct him to a webpage with contact information for disabled individuals who
have questions or concerns about, or who are having difficulties communicating with, the Website,
However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed
on the Website.

24. The fact that Plaintiff could not communicate with or within the Website left him
feeling excluded, as he is unable to participate in the same online computer shopping experience,
with access to the merchandise, sales, discounts, and promotions as provided at the Website and
for use in the physical stores, as the non-visually disabled public.

25. Plaintiff desires and intends, in the near future once the Website’s access barriers
are removed or remedied, to patronize Defendant’s physical stores and to use the Website, but he
is unable to fully do so as he is unable to effectively communicate with Defendant due to his severe
visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others who are blind
or with visual disabilities, will suffer continuous and ongoing harm from Defendant’s intentional

acts, omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 17

26, Because of the nexus between Defendant’s retail stores and the Website, and the
fact that the Website clearly provides support and is connected to Defendant’s retail stores for its
operation and use, the Website is an intangible service, privilege and an advantage of Defendant’s
brick and mortar stores that must comply with all requirements of the ADA, must not discriminate
against individuals with disabilities, and must not deny those individuals the same full and equal
enjoyment of the services, privileges, and advantages as are afforded to the non-disabled public
both online and in the physical stores, which are places of public accommodations subject to the
requirements of the ADA,

27, On information and belief, Defendant has not initiated a Web Accessibility Policy
to ensure full and equal use of the Website by individuals with disabilities,

28. On information and belief, Defendant has not instituted a Web Accessibility
Committee to ensure full and equal use of Website by individuals with disabilities,

29. On information and belief, Defendant has not designated an employee as a Web
Accessibility Coordinator to ensure full and equal use of the Website by individuals with
disabilities.

30. On information and belief, Defendant has not instituted a Web Accessibility User
Accessibility Testing Group to ensure full and equal use of the Website by individuals with
disabilities.

31. On information and belief, Defendant has not instituted a User Accessibility
Testing Group to ensure full and equal use of the Website by individuals with disabilities.

32. Oninformation and belief, Defendant has not instituted a Bug Fix Priority Policy.

33, On information and beltef, Defendant has not instituted an Automated Web

Accessibility Testing program.

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 17

34. On information and belief, Defendant has not created and instituted a Specialized
Customer Assistance line or service or email contact mode for customer assistance for the visually
disabled.

35, On information and belief, Defendant has not created and instituted on the Website
a page for individuals with disabilities, nor displayed a link and information hotline, nor created
an information portal explaining when and how Defendant will have the Website, applications,
and digital assets accessible to the visually disabled or blind community.

36. On information and belief, the Website does not meet the Web Content
Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

37. On information and belief, Defendant has not disclosed to the public any intended
audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled
individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on
the Website online from their homes.

38. Thus, Defendant has not provided full and equal enjoyment of the services,
facilities, privileges, advantages, and accommodations provided by and through the Website, in
contravention of the ADA.

39, Further, public accommodations under the ADA must ensure that their places of
public accommodation provide effective communication for all members of the general public,
including individuals with disabilities such as Plaintiff.

40. The broad mandate of the ADA is to provide an equal opportunity for individuals
with disabilities to participate in and benefit from all aspects of American civic and economic life.

That mandate extends to internet shopping websites, such as the Website.

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 17

4t. On information and belief, Defendant is, and at all times has been, aware of the
barriers to effective communication within the Website which prevent individuals with disabilities
who are visually disabled from the means to comprehend information presented therein,

42, On information and belief, Defendant is aware of the need to provide full access to
all visitors to the Website.

43, The bartiers that exist on the Website result in discriminatory and unequal
treatment of individuals with disabilities who are visually disabled, including Plaintiff.

44, _ Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs
alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means
to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices
in connection with its website access and operation.

45. Notice to Defendant is not required because of Defendant’s failure to cure the
violations,

46. Enforcement of Plaintiffs rights under the ADA is right and just pursuant to 28
USS.C. §§2201 and 2202.

47, Plaintiff has retained the undersigned attorneys to represent him in this case, and
has agreed to pay them a reasonable fee for their services.

COUNT I- VIOLATION OF THE ADA

48. Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

49. Pursuant to 42 U.S.C, §12181(7)(E), Defendant is a public accommodation under
the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

subject to the ADA.

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 17

50. Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA
because it provides the general public with the ability to locate Defendant’s physical stores,
purchase merchandise that is available for purchase in the physicals stores, and sign up for an
electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the
physical stores, The Website thus is an extension of, gateway to, and intangible service, privilege,
and advantage of Defendant’s physical stores. Further, the Websife also serves to augment
Defendant’s physical stores by providing the public information on the various physical locations
of the stores and by educating the public as to Defendant’s available merchandise sold through the
Website and in its physical stores,

51. Under Title II of the ADA, 42 U.S.C. §12182(b)(1)(A)(ID, it is unlawful
discrimination to deny individuals with disabilities or a class of individuals with disabilities an
opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,
or accommodation, which is equal to the opportunities afforded to other individuals.

52. Specifically, under Title III of the ADA, 42 U.S.C, §12182(b)(2)(A)UD, unlawful
discrimination includes, among other things, “a failure to make reasonable modifications in
policies, practices, or procedures, when such modifications are necessary to afford such goods,
services, facilities, privileges, advantages, or accommodations to individuals with disabilities,
unless the entity can demonstrate that making such modifications would fundamentally alter the
nature of such goods, services, facilities, privileges, advantages or accommodations.”

53. In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)CID, unlawful
discrimination includes, among other things, “a failure to take such steps as may be necessary to
ensure that no individual with a disability is exciuded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

10

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 17

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of
the good, service, facility, privilege, advantage, or accommodation being offered or would result
in an undue burden.”

54. Defendant’s Website must comply with the ADA, but it does not as specifically
alleged hereinabove and below,

55, Because of the inaccessibility of the Website, individuals with disabilities who are
visually disabled are denied fuil and equal enjoyment of the information and services that
Defendant has made available to the public on its Website, and at its physical stores, in violation
of 42, U.S.C. §12101, ef seg, and as prohibited by 42 U.S.C. §12182, ef seq.

56. The Website was subsequently visited by Plaintiff's expert in October 2020, and
the expert determination was that the same access barriers that Plaintiff had initially encountered,
as well as numerous additional access barriers, existed, and that Defendant had made no material
changes or improvements to the Website to enable its full use, enjoyment, and accessibility for
visually disabled persons such as Plaintiff. Defendant thus has made no material changes or
improvements to the Website to enable its full use, enjoyment, and accessibility for visually
disabled persons such as Plaintiff. Defendant also has not disclosed to the public any intended
audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled
individuals, When the Website was visited by the expert, it was revealed that although the Website
appeared to have an “accessibility” statement on its home page, that “accessibility” statement still
could not be effectively used or accessed by, and continued to be a barrier to, visually disabled
persons such as Plaintiff. Defendant thus has failed to make reasonable modifications in its
policies, practices, or procedures when such modifications are necessary to afford goods, services,

facilities, privileges, advantages, or accommodations to individuals with disabilities, in violation

It

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 17

of 28 C.F.R. §36.302. The lack of a viable and effective accessibility notice, policy or statement
and the numerous access barriers as set forth in the Declaration of Plaintiff's expert, Robert D.
Moody, attached hereto as Composite Exhibit “A” and the contents of which are incorporated
herein by reference, continue to render the Website not fully accessible to users who are blind and
visually disabled, including Plaintiff.

57... More violations may be present on other pages of the Website, which can and will
be determined and proven through the discovery process in this case.

58. Further, the Website does not offer or include the universal symbol for the disabled
that would permit disabled individuals to access the Website’s accessibility information and
accessibility facts.

59, There are readily available, well established guidelines on the internet for making
websites accessible to the blind and visually disabled. These guidelines have been followed by
other large business entities in making their websites accessible. Examples of such guidelines
include, but not limited to, adding alt-text to graphics and ensuring that all functions can be
performed using a keyboard. Incorporating such basic components to make the Website accessible
would neither fundamentally alter the nature of Defendant’s business nor would it result in an
undue burden to the Defendant.

60. Defendant has violated the ADA -- and continues to violate the ADA -- by denying
access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the
assistance of interface with screen reader software to comprehend and access internet websites.
These violations within the Website are ongoing.

61. The ADA and ADAAA require that public accommodations and places of public

accommodation ensure that communication is effective.

12

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 17

62. According to 28 C.F-R. §36.303(b)(1), auxiliary aids and services include “voice,
text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)
specifically states that screen reader software is an effective method of making visually delivered
material available to individuals who are blind or have low vision.

63. According to 28 CFR. §36,303(c), public accommodations must furnish
appropriate auxiliary aids and services where necessary to ensure effective communication with
individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided
in accessible formats, in a timely manner, and in such a way as to protect the privacy and
independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1 (ii).

64, Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate
subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by
public accommodations, and requires places of public accommodation to be designed, constructed,
and altered in compliance with the accessibility standards established by Part 36.

65. As alleged hereinabove, the Website has not been designed to interface with the
widely and readily available technologies that can be used to ensure effective communication, and
thus violates the ADA.

66. As a direct and proximate result of Defendant’s failure to provide an ADA
compliant Website, with a nexus to its brick and mortar physical stores locations, Plaintiff has
suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website
and physical stores.

66. Because of the inadequate development and administration of the Website, Plaintiff
is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

ongoing disability discrimination.

13

 

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 17

67. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant
Plaintiff appropriate and necessary injunctive relief; including an order to:

a) Require Defendant to adopt and implement a web accessibility policy to make publicly
available and directly link from the homepage of the Website to a statement as to the Defendant’s
policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,
privileges, advantages, and accommodations through the Website,

b) Require Defendant to take the necessary steps to make the Website readily accessible
to and usable by visuaily disabled users, and during that time period prior to the Website’s being
readily accessible, to provide an alternative method for individuals with visual disabilities to access
the information available on the Website until such time that the requisite modifications ave made,
and

c) Require Defendant to provide the appropriate auxiliary aids such that individuals with
visual impairments will be able to effectively communicate with the Website for purposes of
viewing and locating Defendant’s physical stores and locations, and becoming informed of and
purchasing Defendant’s merchandise online, and during that time period prior to the Website’s
being designed to permit individuals with visual disabilities to effectively communicate, to provide
an alternative method for individuals with visual disabilities to effectively communicate for such
goods and services made available to the general public through the Website,

68. Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses
pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel
for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

services,

14

 

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 15 of 17

WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

the following relief:

A. A declaration that Defendant’s Website is in violation of the ADA;

B. An Order requiring Defendant, by a date certain, to update the Website, and continue
to monitor and update the Website on an ongoing basis, to remove barriers in order that
individuals with visual disabilities can access, and continue to access, the Website and
effectively communicate with the Website to the full extent required by Title III of the
ADA;

C. An Order requiring Defendant, by a date certain, to clearly display the universal
disabled logo within the Website, wherein the logo! would lead to a page which would
state Defendant’s accessibility information, facts, policies, and accommodations. Such
a clear dispiay of the disabled logo is to ensure that individuals who are disabled are
aware of the availability of the accessible features of the Website;

D. An Order requiring Defendant, by a date certain, to provide ongoing support for web
accessibility by implementing a website accessibility coordinator, a website application
accessibility policy, and providing for website accessibility feedback to ensure
compliance thereto;

E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

' procedures toward persons with disabilities, for such reasonable time to allow

Defendant to undertake and complete corrective procedures to its Website;

 

 

Bee or similar,

15

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 16 of 17

F, An Order directing Defendant, by a date certain, to establish a policy of web
accessibility and accessibility features for the Website to ensure effective
communication for individuals who are visually disabied;

G, An Order requiring, by a date certain, that any third-party vendors who participate on
Defendant’s Website to be fully accessible to the visually disabled;

H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to
provide mandatory web accessibility training to all employees who write or develop
programs or code for, or who publish final content to, the Website on how to conform
all web content and services with ADA accessibility requirements and applicable
accessibility guidelines;

I. An Order directing Defendant, by a date certain and at least once every three months
thereafter, to conduct automated accessibility tests of the Website to identify any
instances where the Website is no longer in conformance with the accessibility
requirements of the ADA and any applicable accessibility guidelines, and further
directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff's
counsel for review;

J. An Order directing Defendant, by a date certain, to make publicly available and directly
link from the Website homepage, a statement of Defendant’s Accessibility Policy to
ensure the persons with disabilities have full and equal enjoyment of the Website and
shall accompany the public policy statement with an accessible means of submitting
accessibility questions and problems;

Kk. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

L. Such other and further relief as the Court deems just and equitable.

16

 

 
Case 1:20-cv-24999-PCH Document 1 Entered on FLSD Docket 12/08/2020 Page 17 of 17

DATED: December 8", 2020.

RODERICK VY, HANNAH, ESQ., P.A.

Counsel for Plaintiff

4800 N. Hiatus Road

Sunrise, F1 33351

T, 954/362-3800

954/362-3779 (Facsimile)

Email; rhannah@rhannahlaw.com

By____8/ Roderick V. Hannah
RODERICK V, HANNAH
Fla. Bar No. 435384

17

LAW OFFICE OF PELAYO
DURAN, P.A.

Co-Counsel for Plaintiff

4640 N.W. 7® Street

Miami, FL 33126-2309

T. 305/266-9780

305/269-8311 (Facsimile)

Email: duranandassociates@gmail.com

By __s/ Pelayo M. Duran
PELAYO M. DURAN
Fla. Bar No, 0146595

 

 
